Citation Nr: 1503196	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1972.

This appeal is before the Board of Veteran's Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue before the Board was certified as a petitions to reopen a previously denied claim.  The Board has recharacterized the issue as a claim for service connection, as previously explained in its February 2012 decision. 38 C.F.R. § 19.35 (2014) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The Veteran testified before the undersigned at an August 2011 Central Office hearing.  A transcript of this hearing is in the claims file.

In February 2012, the Board denied service connection for a left knee disorder and remanded the issue of entitlement to service connection for PTSD for further development, to include providing the Veteran with a VA examination.  The latter claim remains on appeal within the jurisdiction of the RO. In June 2014, the Board vacated the February 2012 decision regarding the left knee disorder.  See June 2014 Board Decision (finding that the Veteran had been denied due process of law).

The Veteran also testified before the undersigned at an October 2014 Central Office hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  The undersigned framed the issues on appeal as petitions to reopen; he also discussed the underlying claims and identified the evidence necessary to substantiate these claims.  The hearing is legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.  

Additional documents pertinent to the present appeal are in the Virtual VA electronic claims processing system.

The issue of entitlement to service connection for a skin disorder was raised by the Veteran during the August 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is REFFERED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See October 2014 Waiver.


FINDING OF FACT

The Veteran's left knee disorder was not caused or aggravated by any incident of active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Letters dated July 2003 and January 2004 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  See also August 2002 VCAA Notice (requesting additional evidence in support of the Veteran's claim).  Although these letters were sent after the initial adjudication of the Veteran's claim, the timing defect was cured when the RO readjudicated the claim in the December 2004 SOC.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

The fact that subsequent readjudications refer to the Veteran's claim as a petition to reopen does not prejudice the Veteran.  He received legally adequate notice and multiple opportunities to submit evidence in support of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, Social Security Administration (SSA) records, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2006 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided a clear rationale in support of his opinion.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims that his left knee disorder relates to an in-service motor vehicle accident.  Although the Veteran has been diagnosed as having a current left knee disorder, his STRs do not indicate an ongoing left knee condition in service or that the Veteran's current left knee disorder relates to service.  The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having osteoarthritis of the left knee, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a left knee disorder may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran's STRs indicate that he injured his left knee in service.  See June 1970 Reports of Medical Examination and History (giving no indication of left knee problems prior to service).  In January 1971, the Veteran reported that he had injured his knee playing football and had experienced left knee pain for the previous nine months.  See contra February 2005 Statement (reporting that he never played football in service and that his left knee injury was due to an in-service motor vehicle accident).  A physical evaluation revealed a "severe abrasion" and good range of motion; the evaluating doctor noted a possible fracture of the Veteran's patella.  In the same month, X-rays revealed that the left knee was normal and a doctor observed that the Veteran's left knee "abrasion looks better."  X-rays taken in February 1971 were also normal.

STRs from September 1971 note that the Veteran was involved in a motor vehicle accident and that he was placed on light duty for three days due to his injuries, to include left knee strain.  In June 1972 he was found physically qualified to perform all duties of rank.  His June 1972 Report of Medical Examination did not indicate any knee problems on separation from service.

The medical evidence shows that the Veteran experienced left knee problems for the first time after service in July 2002.  He reported having had left knee pain and discomfort for the last month, but was found to have "no chronic medical problems that interfere with his life."  In January 2004, a physical evaluation revealed limited range of motion in the left knee and a VA doctor noted a minor abnormality related to the knee (probable degenerative joint disease).  In February 2004, X-rays showed mild narrowing of the medial knee joint space.  See also February and March 2004 VAMRs.  The Veteran reported ongoing left knee pain and was diagnosed as having osteoarthritis of the lower leg.  February, April 2006, and December VAMRs.

In April 2006, additional X-rays of the left knee showed no acute abnormalities.  However, in May 2006 the Veteran was found to have a moderate sized joint effusion, complete tear of the medial horn of the medial meniscus, and medial collateral ligament sprain.  He reported that he had injured his left knee six to eight weeks prior.

In August 2006, a VA examiner opined that the Veteran's "left knee condition is less likely as not a result of the in-service minor injury in 1971."  The examiner noted the Veteran's in-service left knee abrasion and injury due to the 1971 motor vehicle accident.  He also noted that the Veteran performed physical labor after service to include construction work and landscaping.  See also August 2009 VA Examination Report (noting that the Veteran worked as a laborer in construction, landscaping, and maintenance after service); SSA Work History Report; June 2008 VAMRs.  A physical examination revealed that the Veteran had minor knee trauma; he was diagnosed as having mild degenerative arthritis of the left knee with a medial meniscal tear and limited range of motion due to knee pain.  The examiner commented that the Veteran's subjective complaints of pain were disproportionate to the objective examination findings.

Medical evidence received after the August 2006 VA examination shows ongoing treatment for a left knee disorder.  In February 2007, a VA doctor recommended arthroscopy with probable menisectomy to address the Veteran's left knee pain.  At the time, the Veteran used a hinged knee brace and cane to ambulate effectively and experienced swelling and pain on movement of the left knee.  See also February 2008 VAMRs; Undated SSA Questionnaire; January 2010 SSA Function Report (indicating that the Veteran was prescribed a cane, walker, and knee brace in 2004 and 2008, respectively). 

In September 2008, a physical examination revealed no edema, varicosities, cyanosis, deformity, or trauma related to the Veteran's joints.  Two months later (November 2008), the Veteran reported worsening left knee pain.  He also reported that he was injured in a motor vehicle accident around 1980 and that he has been prescribed tramadol and Percocet since 2001 to manage his pain symptoms.  In December 2008, the Veteran reported that his knee disorder had had a gradual onset over the last five years.

The Veteran underwent physical therapy for his left knee disorder in early 2009 and reported improved symptoms with his prescribed exercises.  January 2009 VAMRs.  In May 2009, he reported that his left knee pain had persisted for the last year and X-rays showed degenerative changes with worsening mild medial joint space narrowing.  In July 2009, the Veteran exhibited normal range of motion of physical examination.  See January, July, and August 2009 VAMRs; see also July 2009 SSA Disability Report (complaining of chronic left knee pain).

In September 2009, an SSA Disability Determination Examiner found that the Veteran ambulated with a left limp, but did not require an assistive device to ambulate and was stable when standing.  In January 2010, the Veteran complained of swelling in his left knee and stated that he can walk for a maximum of ten minutes.  The following month (July 2010), he complained of numbness in his left knee.  An SSA Physical Residual Functional Capacity Assessment found that the Veteran suffered from a medial meniscus tear of the left knee.  

The August 2006 VA examination report constitutes highly probative evidence that weighs against service connection for a left knee disorder.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's current left knee disorder does not relate to service.  The medical evidence submitted after the VA examination does not change the examiner's key finding that the Veteran was not treated for a left knee disorder until January 2003-over 30 years after service-and, therefore, does not affect the August 2006 VA examiner's findings.

The Board has considered the Veteran's statements that his left knee disorder resulted from an in-service accident.  In July 2003, the Veteran alleged that his left knee disorder relates to a jeep accident that occurred during simulated war exercises.  The Veteran alleged that an explosion reportedly threw the Veteran and his fellow service members from the back of a personnel transporter and onto the ground, knocking the Veteran unconscious.  The Veteran has consistently maintained that his left knee disorder relates to this incident.  See November 2003, January 2004, and February 2008 VAMRs; April 2004, June 2009, and August 2009 Statements; June 2005 Substantive Appeal; August 2009 VA Examination Report; August 2011 and October 2014 Hearing Transcript.  In his September 2003 NOD, the Veteran stated that his left knee pain existed at separation.

The Board has also considered the testimony of the Veteran's family and friends.  In May 2004, the Veteran's mother testified that the Veteran experienced back pain and headaches after service, but did not testify as to any left knee pain.  See also March 2004 Statement by the Veteran's Friend (P.C.) (stating that the Veteran had physical and mental problems after separation from service, but not identifying any specific problem, to include left knee pain).  Two of the Veteran's sisters (R.M. and S.D.) testified that the Veteran limped during and immediately after service on his left side and alleged that that his limp relates to service.  See August 2011 Statements.  Similarly, the Veteran's former girlfriend (B.C.) testified that he had a limp when she first met him in 1980 that was related to military service.  August 2011 Statement.

Although the Veteran is competent to report symptoms such as knee pain and swelling, his statements that his left knee pain began during service and worsened immediately after separation are not credible.  38 C.F.R. 3.159(a); see Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  The Veteran's STRs indicate that the left knee injury that resulted from his in-service motor vehicle accident resolved within three days of the accident and that the injury had definitely resolved prior to separation.  September 1971 STRs; June 1972 Report of Medical Examination; see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  The Veteran remained on active duty for almost a year after he injured his left knee without complaining of left knee pain and has twice reported that his left knee disorder began after service.  See May 2006 and December 2008 VAMRs.

The statements by the Veteran's family members and friends-statements that assert that the Veteran's left knee disorder relates to service-are not credible for the same reason that the Veteran's testimony is not credible: contemporary medical evidence that was generated for the purposes of diagnosis and/or treatment does not indicate ongoing left knee problems in or within a year of service.  

The Veteran's credibility is further undermined by the fact he exaggerated his symptoms during the August 2006 VA examination and that he fabricated medical evidence in support of his claim of service connection for an acquired psychiatric disorder, to include PTSD.  See January 2013 Correspondence from Dr. A.A.  In addition, the Veteran's treating psychiatrist (Dr. A.A.) cautioned that the Veteran is "extremely manipulative' and takes great liberties with the truth.  April 2013 (date received) Letter.

Whether the Veteran's left knee disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Instead, the determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's and lay witnesses' statements are not based on medical training and/or experience, they are outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno, 6 Vet. App. at 471.

The fact that 30 years elapsed between service separation (July 1972) and the earliest mention of left knee problems (July 2002), further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Moreover, the Veteran reported left knee pain and swelling after having worked as laborer for several years.  Thus, the probative evidence of record establishes that the Veteran's left knee disorder did not manifest in or within a year of service or otherwise relates to service.  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a left knee disorder, is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

(ORDER ON NEXT PAGE)









ORDER

Service connection for a left knee disorder is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


